Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer 
The terminal disclaimer filed on 06/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US10265757B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Matthew Gipson on 06/23/2022.
The application has been amended as follows: 
Cancelled claims 5 and 19.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, neither Cotter (US7861569B2) nor Pyper (US20090193865A1) disclose every single limitation as set forth, nor does the combination of Cotter and Pyper teach single limitation of the claim. Specifically, the prior art fails to disclose “a guide pin having: a cylindrically-shaped central portion closely received in said base for precisely guiding reciprocal motion between said first and second die members; wherein said central portion of said guide pin comprises a body having a circular lateral cross-sectional shape; a first end having an enlarged head shaped to abut said base to positively limit travel between said first and second die members; and a second end, positioned opposite said first end, and having a shoulder with a center post protruding outwardly therefrom to precisely locate said second end of said guide pin on said second die member, and an annularly shaped portion that includes a second fastener aperture located a radially spaced apart distance from said center post, and oriented parallel with said center post” in combination with the other limitations of the claim. 
Claims 2-4 and 6-13 are allowed because they depend from claim 1.

Regarding claim 14, neither Cotter (US7861569B2) nor Pyper (US20090193865A1) disclose every single limitation as set forth, nor does the combination of Cotter and Pyper teach single limitation of the claim. Specifically, the prior art fails to disclose “a guide pin having: a cylindrically-shaped central portion closely received in said base for precisely guiding reciprocal motion between the first and second die members; a first end having an enlarged head shaped to abut said base to positively limit travel between the first and second die members; and
a second end, positioned opposite said first end, and having a shoulder with a center post protruding outwardly therefrom to precisely locate said second end of said guide pin on the second die member, and an annularly shaped portion that includes a fastener aperture located a radially spaced apart distance from said center post” in combination with the other limitations of the claim. 
Claims 15-18 and 20 are allowed because they depend from claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753